 
 
I 
111th CONGRESS
1st Session
H. R. 398 
IN THE HOUSE OF REPRESENTATIVES 
 
January 9, 2009 
Mr. Crowley (for himself, Mr. Kirk, Mr. Ryan of Ohio, Mr. Dent, and Mr. Schiff) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend title XIX of the Social Security Act to restore and protect access to Medicaid discount drug prices for university-based and safety-net clinics. 
 
 
1.Short TitleThis Act may be cited as the Prevention Through Affordable Access Act of 2009. 
2.Restoring and Protecting Access to Discount Drug Prices for University-Based and Safety-Net Clinics 
(a)Restoring nominal pricingSection 1927(c)(1)(D)(i) of the Social Security Act (42 U.S.C. 1396r–8(c)(1)(D)(i)) is amended— 
(1)by redesignating subclause (IV) as subclause (VI); and 
(2)by inserting after subclause (III) the following new subclauses: 
 
(IV)An entity that is operated by a health center of an institution of higher education, the primary purpose of which is to provide health services to students of that institution. 
(V)An entity that is a public or private nonprofit entity that provides a service or services described under section 1001(a) of the Public Health Service Act.. 
(b)Effective dateThe amendments made by this section shall be effective as of the date of the enactment of this Act. 
 
